Citation Nr: 0012194	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-11 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether an adequate substantive appeal has been filed 
with respect to the claim of entitlement to service 
connection for a disability manifested by nausea and 
diarrhea, claimed in the alternative as disability due to 
undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by headaches, claimed in the alternative as 
disability due to undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by tinnitus, claimed in the alternative as 
disability due to undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by fatigue, claimed in the alternative as 
disability due to undiagnosed illness.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March to 
September 1983 and from August to December 1990, with 
additional periods of inactive service.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from August to December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in pertinent part, denied 
the above claims.  Subsequent to that decision, the veteran 
moved to the jurisdiction of the RO in Montgomery, Alabama.

In October 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

With respect to the veteran's claim for service connection 
for an acquired psychiatric disorder, the RO adjudicated this 
claim as encompassing symptoms of depression, anxiety, 
temper, trouble sleeping, memory loss, night sweats, numbness 
of the face, hands, arms, and legs, vision disturbances with 
head and eye pain, and difficulty swallowing.  It is not 
clear from the record, however, exactly which of these 
symptoms are part and parcel of the veteran's diagnosed 
psychiatric disorders and which are unexplained.  At his 
hearing, the veteran expressed his dissatisfaction with the 
RO listing all these symptoms under the denial for a 
generalized anxiety disorder.  To ensure that the veteran's 
claims have been fully addressed, the Board will only 
adjudicate his claim for service connection for an acquired 
psychiatric disorder, diagnosed as generalized anxiety and 
major depression, on a direct basis.  The RO should ask the 
veteran to clarify what symptoms he claims are separate 
disabilities and are not part of his psychiatric disorder and 
then adjudicate those claims individually or, if the medical 
evidence clearly shows that several symptoms are part of a 
disorder other than a psychiatric disorder, then adjudicate a 
claim for that disorder.  However, as the record now stands, 
the symptoms/complaints the RO classified as encompassed 
within the veteran's psychiatric disorder are outstanding 
claims and must be addressed.


FINDINGS OF FACT

1.  The veteran did not file an adequate substantive appeal 
concerning his claim of entitlement to service connection for 
a disability manifested by nausea and diarrhea, claimed in 
the alternative as disability due to undiagnosed illness.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

3.  The medical evidence shows that the veteran currently has 
diagnosed medical disorders accounting for his complaints of 
headaches and ringing in the ears, and the claims of 
entitlement to service connection for undiagnosed 
disabilities manifested by these symptoms are not plausible.

4.  There is no medical evidence of a nexus, or link, between 
the veteran's current headaches and tinnitus and any disease 
or injury during service, and his claims for service 
connection for these conditions on a direct basis are not 
plausible.

5.  There is non-medical objective evidence capable of 
independent verification that the veteran has a chronic 
disability manifested by fatigue.

6.  There is non-medical objective evidence showing that the 
veteran's chronic disability manifested by complaints of 
fatigue has become manifest to a degree of 10 percent or more 
since his service in the Southwest Asia theater of 
operations.

7.  The medical evidence does not show conclusive diagnosis 
of a medical disorder to account for the veteran's complaints 
of fatigue, and the claim for service connection for this 
condition on a direct basis is not plausible.

8.  The veteran's claim for service connection for 
undiagnosed illness manifested by fatigue is plausible, but 
the RO has not obtained sufficient evidence for a fair 
disposition of this claim.

9.  The medical evidence suggests a relationship between the 
veteran's current variously diagnosed acquired psychiatric 
disorders (i.e., generalized anxiety disorder and major 
depression) and his military service, and this claim for 
direct service connection is plausible.

10.  The veteran's acquired psychiatric disorders did not 
result from disease or injury in service.


CONCLUSIONS OF LAW

1.  An adequate substantive appeal of the claim of 
entitlement to service connection for a disability manifested 
by nausea and diarrhea, claimed in the 

alternative as disability due to undiagnosed illness, was not 
filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.200, 20.202, and 
20.203 (1999).

2.  The claims for direct service connection for disabilities 
manifested by headaches, tinnitus, and fatigue are not well 
grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107 (West 1991).

3.  The claims for service connection for disabilities 
manifested by headaches and tinnitus as due to an undiagnosed 
illness are not well grounded, and there is no statutory duty 
to assist the veteran in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim of entitlement to service connection for 
fatigue as due to an undiagnosed illness is well grounded, 
and VA has not satisfied its statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999).

5.  The claim of entitlement to direct service connection for 
an acquired psychiatric disorder is well grounded, and VA has 
satisfied its statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999).

6.  The veteran is not entitled to service connection for an 
acquired psychiatric disorder, to include generalized anxiety 
disorder.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, and 3.304 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Adequacy of appeal regarding claim for
nausea and diarrhea

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to service connection for a disability manifested by nausea 
and diarrhea, claimed in the alternative as disability due to 
undiagnosed illness. 

In March 2000, the veteran was given notice that the Board 
was going to consider whether the substantive appeal was 
adequate for this claim and given an opportunity to request a 
hearing or present argument related to this issue.  See 
38 C.F.R. § 20.203 (1999).  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
veteran.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board concludes that its consideration of this issue does 
not violate the veteran's procedural rights.  The March 2000 
letter to the veteran and his representative provided notice 
of the regulations pertinent to the issue of adequacy of 
substantive appeals, as well as notice of the Board's intent 
to consider this issue.  The veteran was given 60 days to 
submit argument on this issue and provided an opportunity to 
request a hearing on this issue.  He indicated that he had no 
further argument to present, and he did not wish a hearing. 

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1999).

A December 1997 rating decision denied service connection for 
nausea and diarrhea.  The veteran was notified of the 
determination on December 31, 1997.  His representative 
submitted a notice of disagreement (NOD) in March 1998.  
After a notice of disagreement is filed, the agency of 
original jurisdiction is to take such review action as is 
appropriate and, if the matter is not resolved to the 
claimant's satisfaction, issue a statement of the case (SOC).  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.26 and 
19.29 (1999).  A SOC was issued in May 1998.  

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1999).  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1999).  To the 
extent feasible, the argument should be related to specific 
items in the SOC.  Id.  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Id.

In this case, the veteran submitted a VA Form 9 in June 1998.  
He did not discuss his claim for service connection for 
nausea and diarrhea, and he did not specifically allege any 
error of law or fact regarding this issue.  In fact, he 
specifically stated that he was only appealing issues 1, 2, 
3, and 5 (psychiatric disorder, headaches, tinnitus, and 
fatigue).  It is clear from his substantive appeal that the 
veteran did not indicate an intention to pursue his nausea 
and diarrhea claim.

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the statement of the case, whichever is longer.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  It must be filed with the activity which entered the 
determination with which disagreement is expressed.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 (1999).  
There was no other correspondence received from the veteran 
within the appeal period.

Of record is a statement from the veteran's representative 
submitted to the RO in August 1999.  This cannot be accepted 
as a substantive appeal on this issue since it was received 
by the RO several months after expiration of the appeal 
period and would not be timely as a substantive appeal.  See 
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  Also of record is the veteran's testimony on this 
issue given in October 1999.  In general, a claimant's 
testimony before the RO can be accepted in lieu of a VA Form 
9 once it is reduced to writing when the hearing is 
transcribed.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(hearing testimony before the RO, when reduced to writing, 
can constitute a notice of disagreement).  However, in this 
case, the veteran's testimony cannot constitute a timely and 
adequate substantive appeal.  First, the hearing was held and 
transcribed long after the expiration of the appeal period 
and would not be timely as a substantive appeal.  See 
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  Second, VA regulations provide that a notice of 
disagreement and substantive appeal "must be filed with the 
[VA] office from which the claimant received notice of the 
determination being appealed . . ."  38 C.F.R. § 20.300 
(1999).  Hearing testimony before the Board cannot be 
accepted as a substantive appeal, since this testimony is not 
being presented to RO personnel.  See Beyrle v. Brown, 9 Vet. 
App. 24, 28 (1996) (hearing testimony before the Board, even 
though given within the one-year NOD filing period, cannot 
constitute a valid NOD, because it was taken before the Board 
and not the RO and it did not serve to trigger or initiate 
appellate review). 

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate the veteran's claim for service 
connection for nausea and diarrhea, claimed in the 
alternative as disability due to undiagnosed illness.  
38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.101(a), 20.200, and 
20.202 (1999); YT v. Brown, 9 Vet. App. 195 (1996).

B.  Service connection for headaches, 
tinnitus, and fatigue

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for direct service connection requires three elements 
to be well grounded.  It requires competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service; and competent (medical) evidence of a nexus between 
the in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); denied, 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table). 

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.  Section 3.303(b) 
provides an alternative method of demonstrating entitlement 
to service connection.  Rose v. West, 11 Vet. App. 169, 171-
172 (citing Savage, 10 Vet. App. at 495-6 (section 3.303(b) 
is provision that veteran "may utilize" because it provides 
"a substitute way" of proving service connection)).

For servicemembers who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
Supp. 1999); 38 C.F.R. § 3.317(a)(1)(i) and (ii) (1999).  The 
list of signs and symptoms that may be manifestations of 
undiagnosed illness(es) is not inclusive.  See 38 C.F.R. 
§ 3.317(b)(7) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

The threshold question in any claim for service connection is 
whether the claim is well grounded.  38 U.S.C.A. § 5107 (West 
1991).  VA's General Counsel addressed the issue of what 
constitutes a well-grounded claim under the provisions of 
38 U.S.C.A. § 1117 in VAOPGCPREC 4-99.  A well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. § 
3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of:  (1) active 
military service in the Southwest Asian theater of operations 
during the Persian Gulf War; (2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99.  

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis, or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  Id.  The type of evidence necessary to 
establish a well-grounded claim as to each of those elements 
may depend upon the nature and circumstances of the 
particular claim.  For purposes of the second and third 
elements, the manifestation of one or more signs or symptoms 
of undiagnosed illness or objective indications of chronic 
disability may be established by lay evidence if the claimed 
signs or symptoms, or the claimed indications, respectively, 
are of a type which would ordinarily be susceptible to 
identification by lay persons.  Id.  If the claimed signs or 
symptoms of undiagnosed illness or the claimed indications of 
chronic disability are of a type that would ordinarily 
require the exercise of medical expertise for their 
identification, then medical evidence would be required to 
establish a well-grounded claim.  With respect to the third 
element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence, and the indicators are 
capable of verification from objective sources.  Id.  Medical 
evidence would ordinarily be required to satisfy the fourth 
element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  Id.

The Board has reviewed all the evidence of record, which 
consists of:  the veteran's contentions, including those 
presented at a personal hearing in 1999; reports of VA 
examinations conducted in 1996 and 1997; VA outpatient 
treatment records; private medical records from Lou Burba, 
M.D., J. Brett Ironside, M.D., Baptist Medical Center, St. 
Vincent Infirmary Medical Center, University of Arkansas for 
Medical Sciences University Hospital, Jeffrey Dolce, Ph.D., 
and Inverness Family Medicine; and service medical records.  
The evidence pertinent to each issue is discussed below.

1.  Headaches

Entitlement to service connection under 38 C.F.R. § 3.317

The veteran's claim for service connection for headaches as 
due to an undiagnosed illness is not plausible.  He had 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  His complaints of 
headaches are a sign or symptom of a possible undiagnosed 
illness according to 38 C.F.R. § 3.317.  Objective 
indications of chronic disability are described as either 
objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification.  He has submitted his own statements to the 
effect that he experiences chronic headaches.  The veteran's 
subjective report of experiencing headaches is considered 
competent evidence.  See Savage v. Gober, 10 Vet. App. 88 
(1997).

However, there is no evidence showing that the veteran has an 
"undiagnosed" illness accounting for his complaints of 
headaches.  His history and physical examination have been 
attributed to known clinical diagnoses such as migraine 
headaches, stress-related headaches, and/or atypical episodic 
muscle tension headaches.  The provisions of 38 C.F.R. 
§ 3.317 only apply to an undiagnosed illness; therefore, 
service connection is precluded under this regulation.  See 
38 C.F.R. § 3.317(a)(1)(i) (1999).

Entitlement to service connection on a direct basis

The medical evidence shows that the veteran has been 
diagnosed with various headache disorders, as discussed 
above.  His service medical records showed no complaints of 
or treatment for headaches.  The veteran testified that he 
experienced headaches during service, and his allegations are 
accepted as true for the purpose of determining whether a 
well-grounded claim has been submitted. 

However, the third element of a well-grounded claim for 
direct service connection has not been satisfied.  There is 
no medical evidence of a nexus, or link, between any 
inservice disease or injury and any current headache 
disorder.  No diagnosis of a headache disorder was rendered 
during service.  In fact, the veteran denied experiencing 
chronic headaches on reports of medical history completed in 
August 1990 and May 1993.  He also denied experiencing 
headaches during an evaluation in October 1990.  The medical 
evidence first shows complaints of chronic headaches in 
January 1995 when the veteran underwent a Persian Gulf 
Registry examination at the VA Medical Center.  This was 
approximately four years after the veteran's active service.  
There is no medical evidence showing that these complaints 
were related to his active service in any manner.  
Furthermore, there is also no medical evidence showing that 
any current headache disorder is related to his active 
service in any manner.  

The veteran is certainly competent to state what his symptoms 
are.  However, even accepting his statements as true, he 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) by 
simply presenting his own opinion.  He does not have the 
medical expertise to render a probative opinion as to medical 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his statements are insufficient to well ground 
his claim for service connection for headaches on a direct 
basis.  Moreover, even accepting his complaints as 
representative of continuity of symptomatology, there is no 
competent medical opinion of record associating those 
complaints with any of the diagnosed headache disorders.  Cf. 
Savage, 10 Vet. App. at 497. 

Accordingly, the Board finds the veteran has not submitted a 
well-grounded claim for direct service connection for 
headaches.  Until the veteran establishes a well-grounded 
claim, VA has no duty to assist him in developing facts 
pertinent to the claim, including providing him additional 
medical examinations at VA expense.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will 
be authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.  The 
veteran has not alleged that any medical records exist that 
would contain medical opinions associating the claimed 
headaches with his period of service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claim for service 
connection for headaches is plausible, the claim must be 
denied as not well grounded.  Dean v. Brown, 8 Vet. App. 449 
(1995); Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is 
no duty to assist further in the development of this claim, 
because such additional development would be futile.  See 
Murphy, 1 Vet. App. 78.

2.  Tinnitus

Entitlement to service connection under 38 C.F.R. § 3.317

The veteran's claim for service connection for tinnitus 
(ringing in the ears) as due to an undiagnosed illness is 
also not plausible.  There is no evidence showing that the 
veteran has an "undiagnosed" illness accounting for his 
complaints of ringing in the ears.  His history and a 
physical examination resulted in the known clinical diagnosis 
of tinnitus.  The provisions of 38 C.F.R. § 3.317 only apply 
to an undiagnosed illness; therefore, service connection is 
precluded under this regulation.  See 38 C.F.R. 
§ 3.317(a)(1)(i) (1999).

Entitlement to service connection on a direct basis

The medical evidence shows that the veteran has been 
diagnosed with tinnitus, as discussed above.  His service 
medical records showed no complaints of or treatment for 
tinnitus.  The veteran testified that he did experience 
ringing in the ears during service, and his allegations are 
accepted as true for the purpose of determining whether a 
well-grounded claim has been submitted. 

However, the third element of a well-grounded claim for 
direct service connection has not been satisfied.  There is 
no medical evidence of a nexus, or link, between any 
inservice disease or injury and the current tinnitus.  No 
diagnosis of tinnitus was rendered during service.  In fact, 
the veteran denied having tinnitus in October 1990.  He also 
denied experiencing chronic ringing in the ears during 
hearing conservation examinations conducted in 1992, 1993, 
1994, and 1995.  The medical evidence first shows complaints 
of tinnitus in January 1995 when the veteran underwent a 
Persian Gulf Registry examination at the VA Medical Center.  
This was approximately four years after the veteran's active 
service.  There is no medical evidence showing that these 
complaints were related to his active service in any manner.  
Furthermore, there is also no medical evidence showing that 
the current tinnitus is related to his active service in any 
manner.  In fact, the medical evidence indicates that the 
etiology of his tinnitus is unknown, and the VA examiner in 
1997 rendered an opinion that the veteran's tinnitus is not 
associated with his military service.  

As indicated above, the veteran is certainly competent to 
state what his symptoms are.  Since there is no evidence 
showing that the veteran has any medical expertise, his 
statements are insufficient to well ground his claim for 
service connection for tinnitus on a direct basis.  Moreover, 
even accepting his complaints as representative of continuity 
of symptomatology, there is no competent medical opinion of 
record associating those complaints with the diagnosed 
tinnitus.  Cf. Savage, 10 Vet. App. at 497.

Accordingly, the Board finds the veteran has not submitted a 
well-grounded claim for direct service connection for 
tinnitus.  Since the veteran's claim is not well grounded, VA 
has no duty to assist him, including by providing him 
additional VA examinations.  VA also has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits because 
nothing in the record suggests the existence of evidence that 
might contain medical opinions associating the claimed 
tinnitus with the veteran's period of service.  There is no 
duty to assist further in the development of this claim, 
because such additional development would be futile.  See 
Murphy, 1 Vet. App. 78.



3.  Fatigue

Entitlement to service connection under 38 C.F.R. § 3.317

The veteran's claim for service connection for fatigue as due 
to an undiagnosed illness is plausible, in that he has met 
all four elements of a well-grounded claim for an undiagnosed 
illness, as discussed above.  He had active military service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  His complaints of fatigue are a sign or 
symptom of a possible undiagnosed illness according to 
38 C.F.R. § 3.317.  Objective indications of chronic 
disability are described as either objective medical evidence 
perceptible to a physician or other, non-medical indicators 
that are capable of independent verification.  He has 
submitted his own statements to the effect that he 
experiences chronic fatigue.  His subjective report of 
experiencing fatigue is considered competent evidence.  See 
Savage v. Gober, 10 Vet. App. 88 (1997).  The VA examiner in 
1997 concluded that the veteran had fatigue but no disease 
was found.  The examiner's statement, read broadly, provides 
a link between the chronic disability and an undiagnosed 
illness.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) ("possible" link enough to well grounded claim).

The evidence fails to document objective proof of chronic 
disability due to fatigue during the veteran's period of 
active duty in the Southwest Asia theater of operations.  The 
treatment records from that time period do not show chronic 
complaints of such symptoms.  There is no record of any 
complaints of fatigue prior to August 1991.  Therefore, in 
order to be well grounded, there must be evidence that would 
support assigning a 10 percent disability evaluation for 
these symptoms.  The presumptive period has not yet expired, 
so the Board has considered all the post-service evidence of 
record.  

As discussed above, a finding that the veteran's signs or 
symptoms of undiagnosed illness are manifested to a degree of 
10 percent or more may be established by (a) lay evidence if 
the claimed signs or symptoms are of a type which would 
ordinarily be susceptible to identification by lay persons, 
or (b) a veteran's own testimony if it relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from objective 
sources.  In this case, the veteran has submitted his own 
statements showing that his fatigue is manifested to a degree 
of 10 percent or more.

The veteran complains of insomnia with resulting chronic 
fatigue.  Fatigue alone is not identified in 38 C.F.R., Part 
IV, as a recognized medical disorder and would be rated under 
a closely related disease.  38 C.F.R. § 4.20 (1999).  The RO 
chose Diagnostic Code 6354 for chronic fatigue syndrome as 
analogous to the veteran's symptom of insomnia.  Chronic 
fatigue syndrome results in debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
confusion), or a combination of other signs and symptoms.  
Under Diagnostic Code 6354, a 10 percent disability rating is 
warranted where the signs and symptoms wax and wane but 
result in periods of incapacitation of at least one but less 
than two weeks total duration per year, or; symptoms 
controlled by continuous medication.  The veteran's 
statements indicate that his fatigue has affected his 
occupational functioning, in that he experienced memory 
difficulties and had to work in a diminished capacity.  He 
testified that he has fatigue on a daily basis, but it is 
somewhat relieved by medication.  

The veteran has submitted lay evidence describing the 
debilitating effects of the reported fatigue, which suggest 
that these symptoms are present to a degree warranting a 10 
percent disability rating.  Assuming the credibility of this 
evidence, the claim must be said to be plausible, and 
therefore well grounded.

The veteran having a stated well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board concludes that VA has not satisfied its duty to 
assist the veteran in the development of this claim.  The 
record does not contain sufficient evidence to decide this 
claim fairly, as discussed more fully below.  Accordingly, 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. §§ 5103 and 
5107(a), and this claim is REMANDED for the development 
discussed below.

Entitlement to service connection on a direct basis

With this claim, the veteran has failed to satisfy the first 
element of a well-grounded claim for direct service 
connection under regulations pertaining generally, i.e., 
other than claimed as undiagnosed illness.  The medical 
evidence does not show that the veteran has any disability 
manifested by fatigue.  As discussed above, the VA examiner 
stated in 1997 that no disease was found.  There is no 
ascertainable, diagnosed medical disorder to account for his 
complaints of fatigue.  The veteran's complaints of fatigue 
are symptoms only, and no diagnosis is shown in the current 
medical evidence to account for these symptoms. 

Since the medical evidence does not show a current disability 
due to fatigue, the veteran's claim for direct service 
connection is not well grounded.  There must be a current, 
ascertainable medical disorder in order to warrant service 
connection.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza, 7 Vet. App. at 505; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  

As indicated above, the veteran is certainly competent to 
state what his symptoms are.  Since there is no evidence 
showing that the veteran has any medical expertise, his 
statements are insufficient to well ground his claim for 
service connection for fatigue on a direct basis.  Moreover, 
even accepting his complaints as representative of continuity 
of symptomatology, there is no competent medical opinion of 
record showing that he currently has a diagnosed disorder 
accounting for those complaints.  Cf. Savage, 10 Vet. App. at 
497. 

Accordingly, the Board finds the veteran has not submitted a 
well-grounded claim for direct service connection for 
fatigue.  Since the veteran's claim is not well grounded, VA 
has no duty to assist him, including by providing him 
additional VA examinations.  VA also has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits because 
nothing in the record suggests the existence of evidence that 
might contain diagnosis of a medical disorder accounting for 
the veteran's complaints of fatigue.  There is no duty to 
assist further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.

C.  Service connection for acquired
psychiatric disorder

As discussed in the introduction above, the Board will 
consider this claim on a direct basis only since the RO 
improperly considered a lengthy list of symptoms as part of 
the diagnosed psychiatric disorder, and these claims need to 
be adjudicated separately after the veteran clarifies the 
benefit(s) which he is seeking.

The veteran's claim for direct service connection for an 
acquired psychiatric disorder is plausible.  He has submitted 
competent lay evidence that he has experienced psychiatric 
symptoms such as depression and increased anxiety since his 
return from the Persian Gulf.  His statements are accepted as 
true for the purpose of determining whether a well-grounded 
claim has been submitted.  King, 5 Vet. App. at 21.  The 
post-service medical evidence shows diagnoses of various 
acquired psychiatric disorders, including generalized anxiety 
disorder, major depression, and adjustment disorder with 
depressed mood.  A statement from the veteran's physician 
dated in April 1995 indicated that he had "been suffering 
from stress and depression since returning with his unit from 
the Persian Gulf."  Assuming the credibility of this 
evidence, this claim must be said to be plausible, and 
therefore well grounded.  See, e.g., Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) ("possible" link enough to well 
grounded claim).


The veteran has presented a well-grounded claim and the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, there is no indication of medical records that 
have not been obtained.  The veteran was provided appropriate 
VA examinations.  Sufficient evidence is of record to decide 
the veteran's claim fairly.  Therefore, no further 
development is required.

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The evaluation of credibility and weight applies to 
the medical evidence before the Board.  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  

The only evidence in support of the veteran's claim is the 
doctor's statement in 1995.  The evidence not favorable to 
this claim includes the balance of his medical records and 
reported history.  The Board concludes that the preponderance 
of the evidence is against the veteran's claim for direct 
service connection for an acquired psychiatric disorder 
because the evidence reflecting that this condition is not 
related to an inservice disease or injury is more persuasive 
and of greater weight than the evidence indicating that such 
a relationship is plausible.

The physician's opinion in 1995 is not persuasive in light of 
the evidence of record.  The veteran reported a history of 
suffering from depression, anxiety, and stress ever since his 
return from the Persian Gulf.  However, relevant judicial 
precedent provides that the Board is not bound by such a 
diagnosis in certain situations.

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The physician made no reference to objective medical evidence 
or medical records supporting the conclusion that the veteran 
had been suffering from these symptoms since his active 
service.  The physician did not see the veteran until 
approximately four years after his separation from service.  
There is no indication that the examiner reviewed the 
veteran's service medical records.  Therefore, it appears 
that the opinion was based solely on the veteran's report of 
his symptoms, a report that is not plausible in light of the 
other evidence of record, as discussed below. 

In this case, the history as related by the veteran is 
unsupported by the evidence.  First, the contemporaneous 
evidence of record does not support the history reported by 
the veteran.  He has stated that he began experiencing 
depression and anxiety 3-6 months after returning from the 
Persian Gulf.  However, on a report of medical history 
completed in May 1993, he denied experiencing any depression, 
excessive worry, or nervous trouble of any sort.  This means 
that his current reported history of having such symptoms 
since 1991 must be accorded less weight.  There is absolutely 
no evidence between December 1990 (the veteran's separation 
from service) and January 1995 (when he underwent a Persian 
Gulf examination) showing complaints of psychiatric symptoms.  

Second, the 1995 physician's statement does not really 
support this claim when examined closely.  Direct service 
connection is warranted for a condition diagnosed after 
service if the evidence shows that it is related to a disease 
or injury incurred during service or it began during service.  
The 1995 opinion does not show that either of these criteria 
have been met.  There is no medical opinion of record 
indicating that the veteran incurred a disease or injury 
during service and that the post-service acquired psychiatric 
disorders are related to that.  There is also no medical 
opinion of record indicating that the veteran's post-service 
acquired psychiatric disorders began during service.  The 
veteran's history is that he began experiencing psychiatric 
symptoms 3-6 months after his active service, not during.  
There is no indication in the record of any inservice event 
or experience that led to the development of an acquired 
psychiatric disorder after service.  Therefore, the evidence 
clearly shows that the veteran's symptoms began after his 
four-month period of active service.  The 1995 opinion merely 
states that he has been experiencing such symptoms since his 
return from the Persian Gulf, not that he experienced any 
symptoms during service.

Moreover, there is medical evidence indicating that the 
veteran's increased depression and anxiety are not related to 
his military service in any manner.  Jeffrey Dolce, Ph.D., 
concluded in June 1995 that the veteran's depression and 
anxiety were related to pressures at work due to 
restructuring and the recent birth of his child.

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's acquired psychiatric disorder was not caused by an 
inservice disease or injury.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for direct service connection for an acquired 
psychiatric disorder, to include generalized anxiety 
disorder, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  A reasonable 
doubt exists where there is an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (1999).  It 
is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  Id.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence.  Id.  In this 
case, for the reasons and bases discussed above, a reasonable 
doubt does not exist regarding the origin of the veteran's 
post-service psychiatric disorders.

The Board notes that the veteran filed a claim for service 
connection for generalized anxiety disorder on the basis that 
this condition was aggravated by his period of active service 
in 1990.  Although he has reported a history to medical 
professionals of experiencing anxiety and depression since 
childhood, there is no evidence clearly showing that he had 
an ascertainable, diagnosed psychiatric disorder prior to his 
deployment in 1990.  For that reason, a claim cannot be made 
based on aggravation.

ORDER

The veteran having failed to perfect an appeal through filing 
of an adequate substantive appeal, the claim of entitlement 
to service connection for a disability manifested by nausea 
and diarrhea, claimed in the alternative as disability due to 
undiagnosed illness, is dismissed.

The claims of entitlement to direct service connection for 
disabilities manifested by headaches, fatigue, and tinnitus 
are not well grounded and are therefore denied.

The claims of entitlement to service connection for 
disabilities manifested by headaches and tinnitus as due to 
undiagnosed illness are not well grounded and are therefore 
denied.

The claim of entitlement to service connection for fatigue as 
due to undiagnosed illness is well grounded, and, to that 
extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder, is denied.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim for service connection for 
fatigue as due to undiagnosed illness.  

As discussed above, the veteran underwent a VA physical 
examination in 1997, and the examiner concluded that the 
veteran had fatigue, but no disease was found.  Since that 
examination, the Under Secretary for Benefits/Under Secretary 
for Health has issued guidelines for disability examinations 
for Gulf War veterans.  See Memorandum dated January 6, 1998.  
In light of the veteran's complaints, in conjunction with the 
fact that a definitive diagnosis has not yet been rendered, 
an additional VA physical examination that conforms to the 
new guidelines is appropriate.  The Board does not have 
sufficient medical information to adjudicate the veteran's 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993).

The veteran has submitted competent lay statements as to the 
manifestations of his fatigue.  Although this evidence is 
sufficient to establish a plausible claim, there must be some 
verification of that evidence in order to warrant an award of 
benefits.  VAOPGCPREC 4-99.  Therefore, the veteran should be 
informed of the need to submit evidence verifying the lay 
statements he has submitted (i.e., work records showing time 
lost due to the claimed disabilities, evidence affirming 
changes in his appearance or behavior, evidence that he has 
sought medical treatment for the claimed symptoms, etc.).  
Id.

Accordingly, this claim is REMANDED for the following:

1.  Ask the veteran to identify the names 
and complete addresses of any medical 
providers who have treated him for 
fatigue since his separation from active 
service in 1990.  After securing any 
necessary releases, request records of 
any treatment identified by the veteran 
that are not already of record, and 
associate all records received with the 
claims file.  If any request for private 
medical records is unsuccessful, advise 
the veteran that his actual treatment 
records are important to his claim and 
that it is his responsibility to submit 
them.  See 38 C.F.R. § 3.159(c) (1999).  
Allow him an appropriate period of time 
within which to respond.  

2.  Inform the veteran that it is his 
responsibility to submit objective 
evidence verifying that he has the 
claimed symptoms of fatigue, such as work 
records showing time lost due to the 
claimed disabilities, evidence affirming 
changes in his appearance or behavior, 
evidence that he has sought medical 
treatment for the claimed symptoms, etc.  
Allow him an appropriate period of time 
within which to respond.

3.  After obtaining as many of the 
veteran's referenced medical records as 
possible or allowing him an opportunity 
to submit such records, schedule him for 
a comprehensive VA physical examination.  
It is very important that the examiner be 
provided an opportunity to review the 
claims folder and a copy of this remand 
prior to the examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.

The examination must conform to the 
guidelines for disability examinations in 
Gulf War veterans.  See Under Secretary 
for Benefits/Under Secretary for Health 
Memorandum dated January 6, 1998.

All necessary testing is to be done to 
determine the nature, etiology, and extent 
of any disability.  In particular, the 
examiner is asked to determine the onset, 
frequency, duration, and severity of the 
veteran's complaints of fatigue.  The 
examiner is asked to note specifically all 
objective signs of chronic disabilities 
manifested by fatigue, if any.  The 
examiner is asked to express an opinion 
whether the veteran's complaints are due 
to a specific, diagnosed illness, or 
whether there is no diagnosis to account 
for these symptoms.  In rendering this 
opinion, the examiner must discuss the 
medical evidence of record suggesting that 
the veteran's fatigue is somatic, 
psychogenic, and/or related to his anxiety 
disorder.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions and the opinion 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

5.  Thereafter, readjudicate the 
veteran's claim for service connection 
for fatigue as due to undiagnosed illness 
under the provisions of 38 C.F.R. 
§ 3.317, with consideration of the 
additional evidence developed upon 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 




been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

